 

 

 

| USDC SDNY
UNITED STATES DISTRICT COURT Nl pocuMENtT
SOUTHERN DISTRICT OF NEW YORK ony sewn et ag

pO aPOPP OS CALEY FILED |

A RC EH acer reel

  

  

wee eee ee eee ee eee eee eee ---- ee X
oe
MARK COX, mee a
Plaintiff,
-against-
ORDER

GERMAN KITCHEN LLC, GERMAN :
KITCHEN CENTER, NEW YORK, LLC, ; 17 Civ. 6081 (GBD)
and MAYAN METZLER, ;

Defendants. :
ee eee eee ee eee eee ee ee eee eee eee eee eee X

GEORGE B. DANIELS, District Judge:
The Court will hear oral argument on Plaintiff's Motion for Summary Judgment, (ECF

85), and Defendant’s Motion for Summary Judgment, (ECF No. 93), on June 9, 2021 at 11:00 a.m.

Dated: May 12, 2021
New York, New York
SO ORDERED.

8B Donrle

CEPR B. DANIELS
ITED STATES DISTRICT JUDGE

 

 
